Citation Nr: 0018646	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an increased (compensable) rating for 
residuals of trauma to the neck and back.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, I. F., and N. N. 


ATTORNEY FOR THE BOARD

Milo H. Hawley


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts and an October 1996 decision by the VA 
Medical and Regional Office Center in Wichita, Kansas.  

The Board previously remanded the appeal in January 1997.  At 
that time, the issue of a total rating based on individual 
unemployability due to service-connected disability was 
referred to the RO and the veteran's representative, in its 
June 2000 written presentation, has referred to the issue of 
a total rating based upon individual unemployability due to 
service-connected disability.  In light of the Board's 
decision herein, the issue of entitlement to a total rating 
based upon individual unemployability due to 
service-connected disabilities is moot.  See VAOPGCPREC 6-99 
(June 7, 1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of trauma to 
the neck and back are manifested by slight limitation of 
motion of the cervical spine, but neither intervertebral disc 
syndrome, disc deformity, or moderate limitation of motion of 
the cervical spine are demonstrated.  

3.  The veteran's PTSD is manifested by nightmares, 
hypervigilance, difficulty concentrating, sleep interruption, 
irritability and temper outbursts, and intrusive thoughts, 
such that his reliability, flexibility, and efficiency are 
impaired to an extent that he is demonstrably unable to 
obtain or retain employment.  

4.  The veteran's PTSD is more favorably evaluated under the 
criteria in effect prior to November 7, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of 
trauma to the neck and back have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5285, 5290, 5293 (1999).  

2.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10 (4.132, Part 4, Diagnostic Code 9411 prior to 
November 7, 1996); 4.130, Diagnostic Code 9411 (from November 
7, 1996) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substation and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded multiple VA 
examinations and personal hearings, and treatment records 
have been obtained.  The Board is satisfied that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
that criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Residuals of Trauma to the Neck and Back.

In evaluating the veteran's service-connected residuals of 
trauma to the neck and back, the Board has limited its 
consideration to consideration of symptoms related to the 
cervical spine.  In this regard, the March 1971 RO decision 
that granted service connection for residuals of trauma to 
the neck and back considered that the veteran had been struck 
on the posterior neck and shoulder area and a March 1998 RO 
decision specifically denied service connection for 
disability of the lumbar spine.  There is no indication that 
service connection has ever been granted for disability of 
either the dorsal or lumbar spine.  

The report of an August 1993 VA orthopedic examination 
reflects that the veteran complained of pain in the back of 
his neck.  There was no obvious deformity, spasm or 
tenderness anywhere in the neck.  All motions were performed 
without any restriction or hesitation or guarding and seemed 
to be painless except when the veteran rotated his head to 
the left.  At that point, he said there was some discomfort 
in the back of his neck.  Forward and backward bending was 
completely unrestricted, rotation was to approximately 70 
degrees bilaterally, and side bending was to approximately 35 
degrees bilaterally.  The diagnosis included history of 
chronic neck pain.  

The report of a February 1997 VA examination reflects that 
range of motion of the cervical spine was full.  X-rays of 
the cervical spine indicated that there was straightening 
likely due to muscular spasm with no evidence of subluxation 
or spondylolisthesis.  The diagnosis was chronic muscle spasm 
of the cervical spine.  

The report of a February 1998 VA examination of the veteran's 
cervical spine reflects that the examiner reviewed the 
veteran's medical history.  The examiner indicated that 
review of X-rays revealed that disc spaces and vertebral 
bodies were normal.  Examination revealed tenderness at the 
C4-5 region.  Examination of the neck showed a normal 
position and alignment and no protection or evidence of pain.  
Cervical flexion was full and extension was 80 percent of 
normal.  Right and left lateral tilting was full and right 
and left rotational motions were full.  At the extreme of the 
extension, the veteran did complain of some mild discomfort.  
X-rays of the cervical spine in January 1998 revealed minimal 
vertebral marginal spurring with vertebral body heights and 
disc spaces within normal limits.  The diagnoses included 
that the veteran's cervical range of motion was quite good 
although there were complaints of neck pain ever since the 
inservice injury.  There were no present findings that 
indicated significant injury to the neck.  

The veteran's residuals of trauma to the neck and back have 
been evaluated as noncompensably disabling under the 
provisions of Diagnostic Code 5285.  Diagnostic Code 5285 
provides that residuals of fracture of vertebrae will be 
evaluated as 60 percent disabling without cord involvement 
where there is abnormal mobility requiring a neck brace.  In 
other cases, residual disability will be rated  in accordance 
with definite limited motion or muscle spasm, adding 
10 percent for demonstrable deformity of vertebral body.  
Diagnostic Code 5290 provides for a 10 percent evaluation for 
slight limitation of motion of the cervical spine and a 
20 percent evaluation for moderate limitation of motion of 
the cervical spine.  Diagnostic Code 5293 provides for a 
10 percent evaluation for mild intervertebral disc syndrome 
and a 20 percent evaluation for moderate intervertebral disc 
syndrome.  

None of the X-rays reflect that the veteran has any 
degenerative disc disease of the cervical spine, but rather 
indicate that disc spaces in the veteran's cervical spine are 
within normal limits.  X-rays also indicate that the 
vertebral body heights are within normal limits.  There is no 
indication that the veteran experiences any cord involvement, 
demonstrable deformity of a vertebral body, or intervertebral 
disc syndrome.  Therefore, a preponderance of the evidence is 
against compensable evaluations under Diagnostic Codes 5285 
and 5293.  While the majority of the competent medical 
evidence reflects that the veteran retains full range of 
motion of the cervical spine, there is competent medical 
evidence indicating some slight reduction of motion in 
extension and there is competent medical evidence reflecting 
that the veteran experiences muscle spasm of the cervical 
spine.  With consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, as well as DeLuca v. Brown,  8 Vet. App. 
202 (1995), the Board concludes that the evidence is in 
equipoise with respect to whether or not symptoms associated 
with the veteran's residuals of trauma to the neck and back 
more nearly approximate slight limitation of motion of the 
cervical spine.  In resolving all doubt in the veteran's 
behalf, a 10 percent evaluation for slight limitation of 
motion of the cervical spine under Diagnostic Code 5290 is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

However, a preponderance of the evidence is against an 
evaluation greater than 10 percent under Diagnostic Code 5290 
because a preponderance of the competent medical evidence 
reflects that the veteran does not have moderate limitation 
of motion of the cervical spine or moderate limitation of 
motion of the dorsal spine.  Even with consideration of the 
veteran's reported pain and muscle spasm, the competent 
medical evidence reflects that he continues to have full 
range of motion in all planes except for extension.  

PTSD

The report of a July 1996 VA psychiatric treatment record 
reflects diagnoses including chronic PTSD that was severe and 
a global assessment of functioning (GAF) of 35.  A July 1996 
mental health center master treatment plan record reflects 
that the veteran had chronic severe PTSD and an GAF of 33.  A 
July 1997 VA treatment record indicates that the veteran was 
unemployable secondary to his PTSD and his severe physical 
problems.  A September 1996 VA psychiatric evaluation 
reflects that the veteran had intrusive thoughts, restricted 
range of affect, difficulty sleeping and concentrating, 
irritability and temper outbursts, hypervigilance, and 
recurrent combat nightmares.  The diagnoses included chronic 
severe PTSD and the veteran's global assessment of 
functioning GAF was indicated to be 40 with the highest in 
the prior year indicated to be 55.  

The report of an August 1996 VA psychiatric examination 
reflects that the veteran reported daily intrusive thoughts 
about combat, flashbacks, hypervigilance, sleep interruption, 
nightmares, and difficulty with relationships.  He had 
depression with intermittent suicidal ideation and was 
preoccupied with intrusive thoughts about Vietnam combat.  
Insight was fair and judgment impulsive.  The diagnoses 
included PTSD, chronic, severe, and the veteran's GAF was 
indicated to be 40.  It was indicated that he had marginal 
employability.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  Where 
compensation is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996, finding that his PTSD 
is more favorably evaluated under the old criteria.  

The veteran has been awarded a 30 percent schedular 
evaluation.  In order for the veteran to be awarded a 
100 percent schedular evaluation under Diagnostic Code 9411, 
in effect prior to November 7, 1996, he must be totally 
isolated in the community or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstrably unable to obtain or 
retain employment.  He only need meet one of these criteria.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  

The record indicates that the veteran is currently unemployed 
and unemployable.  He apparently last worked in May 1996.  On 
the basis of this record, the Board concludes that the 
veteran is not currently gainfully employed.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., (DSM-IV), reflects that a GAF score of 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning such as conflicts with 
peers or co-workers.  DSM-IV reflects that a GAF of 41 to 50 
indicates serious symptoms of any serious impairment in 
social, occupational or school function such as no friends, 
or unable to keep a job.  DSM-IV indicates that a GAF of 31 
to 40 indicates some impairment in reality testing or 
communication or impairment in several areas such as unable 
to work.  

While there are factors outside of the veteran's PTSD 
affecting his employability, with consideration of the above, 
as well as competent medical evidence that has consistently 
described the veteran's PTSD as being chronic and severe and 
relating his PTSD to marginal employability, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's state of unemployment is related 
to his PTSD.  Therefore, in resolving all doubt in the 
veteran's behalf, a 100 percent evaluation for PTSD is 
warranted on the basis that he is unemployable due to PTSD.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
Johnson.  


ORDER

An increased rating of 10 percent for residuals of trauma to 
the neck and back is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

